DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
In the preliminary amendment filed 06/01/2020, claims 1-8 were amended and no claims were canceled and/or added. Therefore, claims 1-8 are currently pending for examination.

3.	Claim 1 is objected to because of the following informalities:  “that when the warning device” appear to be a typographical/grammatical error.  Appropriate correction is required.
	Claim 5 is objected to because of the following informalities:  “and if that is the case; and issuing a second warning signal.” appear to be a typographical/grammatical error.  Appropriate correction is required.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image sensor device arranged to – corresponding to element 17 in Figs. 1 and 2”, “control unit arrangement arranged to – corresponding to elements 5, 20, 22 in Figs. 1 and 2 “ and “environmental detection device adapted to - corresponding to element 3 in Figs. 1 and 2 “ in claims 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anna et al. (GB 2500690; provided in the IDS).
For claim 1, Anna discloses vehicle safety system comprising at least one image sensor device (E.g. Page 2, lines 3: a driver monitoring system having at least one camera for monitoring the driver), a control unit arrangement (E.g. Page 2, line 6: controller, Page 2, lines 26-37) and at least one warning device (E.g. Page 11, lines 8-9: triggering warnings), where the image sensor device is arranged to detect eye configurations of a vehicle driver (E.g. Page 11, lines 3-6: If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340), Page 3, lines 2-15), that when the warning device is initiated to emit a first warning signal (E.g. Page 3, lines 1-5: The driver monitoring system can determine whether the driver is likely to see a detected hazard. For example, the driver monitoring system can determine whether the driver is looking at a vehicle blind spot, either directly or in a vehicle mirror. If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot, Page 11, lines 3-6: If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340)), and in that case to issue a second warning signal (E.g. Page 11, lines 6-12: In the event that a vehicle is detected in the blind spot and the driver monitoring system determines that the driver is unlikely to see the vehicle, the driver monitoring system will generate a control signal to trigger an additional warning (Step 350) to notify the driver of the presence of the detected vehicle. For example, an audio alert can be generated to indicate the direction of the detected vehicle. If the driver monitoring system determines that the driver is looking towards the hazard area or into a suitable mirror, the operation of the blind spot monitor an output alert can be modified depending on whether the driver is determined as looking at the blind spot, the control unit arrangement is arranged to determine if the vehicle driver at least partly is looking outside a warning area that at least partly encompasses the warning device (E.g. Page 3, lines 1-5: The driver monitoring system can determine whether the driver is likely to see a detected hazard. For example, the driver monitoring system can determine whether the driver is looking at a vehicle blind spot, either directly or in a vehicle mirror. If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot, Page 11, lines 3-6: If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340)), and in that case to issue a second warning signal (E.g. Page 11, lines 6-12: In the event that a vehicle is detected in the blind spot and the driver monitoring system determines that the driver is unlikely to see the vehicle, the driver monitoring system will generate a control signal to trigger an additional warning (Step 350) to notify the driver of the presence of the detected vehicle. For example, an audio alert can be generated to indicate the direction of the detected vehicle. If the driver monitoring system determines that the driver is looking towards the hazard area or into a suitable mirror, the operation of the blind spot monitor is unchanged (Step 360); Page 3, lines 1-5: The driver monitoring system can determine whether the driver is likely to see a detected hazard. For example, the driver monitoring system an output alert can be modified depending on whether the driver is determined as looking at the blind spot).
	For claim 2, Anna discloses wherein the vehicle safety system further comprises at least one environmental detection device that is adapted to determine whether a target vehicle at least partly is within a blind spot field that is outside a coverage of available rear-view mirrors for the vehicle driver (E.g. Page 3, lines 4-6: If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot; Page 10, lines 35 = Page 11, line 12).
	For claim 3, Anna discloses the vehicle safety system further is adapted to determine the following cases: if the vehicle driver is about to change lanes (E.g. Page 11, lines 1-2: when the driver signals a change lane maneuverer….), if there at least partly is a target vehicle within a blind spot field that corresponds to the possible lane change (E.g. Page 11, lines 2-3: a check is performed to determine if another vehicle is in a pre-defined blind spot (Step 330)), and if the vehicle driver at least partly is looking outside a warning area that corresponds to the possible lane change (E.g. Page 11, lines 3-6: If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340)), and if all these cases are fulfilled, the vehicle safety system is adapted to issue the second warning signal (E.g. Page 11, lines 6-12: In the event that a vehicle is detected in the blind spot and the driver monitoring system determines that the driver is unlikely to see the vehicle, the driver monitoring system will generate a control signal to trigger an additional warning (Step 350) to notify the driver of the presence of the detected vehicle. For example, an 
	For claim 4, Anna discloses the vehicle safety system is adapted to determine if the vehicle driver is about to change lanes by being adapted to: determine a signal indicator lever setting (E.g. Page 11, line 1-2: when the driver signals a change lane maneuverer….), determine change of steering angle by use of a yaw angle sensor arrangement, and/or determine vehicle movement in relation to road markings by use of an external front-facing camera arrangement.
	For claim 5, is interpreted and rejected as discussed with respect to claim 1.
	For claim 6, is interpreted and rejected as discussed with respect to claim 2.
	For claim 7, is interpreted and rejected as discussed with respect to claim 3.
	For claim 8, is interpreted and rejected as discussed with respect to claim 4.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Assaf (US 2014/0071278)
	Chien et al. (US 2013/0100287)
	Madau et al. (US 2008/0300755)
	Al-Jafar (US Pat. No. 8,564,425)

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689